Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a structure, classified in H01Q 1/2283.
II. Claims 15-20, drawn to a method of fabricating, classified in H01L 24/82.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by another and materially different process such that instead forming a backside redistribution layer on a carrier, the redistribution layer can be provided.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
Species I, Figs. 1A-1H: FIG. 1A to FIG. 1H are schematic sectional views of various stages in a method of fabricating a package structure according to some exemplary embodiments of the present disclosure. Referring to FIG. 1A, in some embodiments, a carrier 102 is provided. In some embodiments, the carrier 102 may be a glass carrier or any suitable carrier for carrying a semiconductor wafer or a reconstituted wafer for the manufacturing method of the package structure. In some embodiments, the carrier 102 is coated with a debond layer (not shown). The material of the debond layer may be any material suitable for bonding and de-bonding the carrier 102 from the above layer(s) or any wafer(s) disposed thereon.
Species II, Figs. 2A-2D: FIG. 2A to FIG. 2D are schematic views of various stages in a method of fabricating an antenna pattern according to some exemplary embodiments of the present disclosure. In some embodiments, the antenna patterns 118 shown in the package PK1 of FIG. 1H may be formed by the process shown in FIG. 2A to FIG. 2D. As illustrated in FIG. 2A, a stencil STN may be provided over the backside surface 104-BS of the redistribution layer 104 and on the second insulating encapsulant 116. For example, the stencil STN may include a plurality of aperture patterns (AP1/AP2) and a plurality of bridge structures BR separating the aperture patterns (AP1/AP2). In some embodiments, the aperture patterns may include stripe aperture patterns AP1 for forming antenna stripes, and block aperture pattern AP2 for forming antenna blocks in subsequent steps. The strip aperture patterns AP1 and block aperture pattern AP2 may be separated from one another by the bridge structure BR.

Species IV, Figs. 4A-4B: FIG. 4A and FIG. 4B are schematic top views of a stencil and an antenna pattern formed by using the stencil according to some exemplary embodiments of the present disclosure. In order to form the desired antenna pattern 118 shown in FIG. 4B, the stencil STN shown in FIG. 4A is provided. The stencil STN and antenna pattern 118 illustrated in FIG. 4A and FIG. 4B are similar to the stencil STN and antenna pattern 118 illustrated in FIG. 3A and FIG. 3B, hence the same reference numerals are used to refer to the same or liked parts, and its detailed description will be omitted herein. The difference between the embodiments is that the block aperture pattern AP2 and the formed antenna block 118B illustrated in FIGS. 3A-3B is square-shaped, whereas the block aperture pattern AP2 and the formed antenna block 118B 
Species V, Figs. 5A-5B: FIG. 5A and FIG. 5B are schematic top views of a stencil and an antenna pattern formed by using the stencil according to some exemplary embodiments of the present disclosure. In order to form the desired antenna pattern 118 shown in FIG. 5B, the stencil STN shown in FIG. 5A is provided. As illustrated in FIG. 5A, the stencil STN has two stripe aperture patterns AP1. Since one stripe aperture pattern AP1 is orthogonal to the other stripe aperture pattern AP1, a bridge structure BR is provided to separate the stripe aperture patterns AP1 from one another. As such, when forming the antenna pattern 118 shown in FIG. 5B, the deformation of the antenna pattern due to the presence of a turning point TP in the antenna design may be prevented. As illustrated in FIG. 5B, the formed antenna pattern 118 includes two antenna stripes 118S, wherein the two antenna stripes 118S are joined with one another via the recessed antenna portion 118Rc. Furthermore, due to the formation of the recessed antenna portion 118Rc, a trench TR is located in between the two antenna stripes 118S at the turning point TP.
Species VI, Figs. 6A-6B: FIG. 6A and FIG. 6B are schematic top views of a stencil and an antenna pattern formed by using the stencil according to some exemplary embodiments of the present disclosure. In order to form the desired antenna pattern 118 shown in FIG. 6B, the stencil STN shown in FIG. 6A is provided. The stencil STN 
Species VII, Figs. 7A-7B: FIG. 7A and FIG. 7B are schematic top views of a stencil and an antenna pattern formed by using the stencil according to some exemplary embodiments of the present disclosure. In order to form the desired antenna pattern 118 shown in FIG. 7B, the stencil STN shown in FIG. 7A is provided. As illustrated in FIG. 7B the desired antenna pattern 118 has lengths Lx and Ly that are greater than 0.5 cm. Therefore, in order to prevent antenna deformation, the stencil STN shown in FIG. 7A is designed to include a bridge structure BR that separates the two stripe aperture patterns AP1 from one another. As illustrated in FIG. 7B, the formed antenna pattern 
Species VIII, Fig. 8: FIG. 8A and FIG. 8B are schematic top views of a stencil and an antenna pattern formed by using the stencil according to some exemplary embodiments of the present disclosure. In order to form the desired antenna pattern 118 shown in FIG. 8B, the stencil STN shown in FIG. 8A is provided. As illustrated in FIG. 8B the desired antenna pattern 118 has a length Ly that is greater than 0.5 cm. Therefore, in order to prevent antenna deformation, the stencil STN shown in FIG. 7A is designed to include a bridge structure BR that separates the two block aperture patterns AP2 from one another. As illustrated in FIG. 7B, the formed antenna pattern 118 includes four antenna blocks 118B, wherein two antenna blocks 118B are separated from the other two antenna blocks 118B by a gap GP. In some embodiments, the gap GP is at least larger than 100 μm, to prevent adjacent conductive materials from merging towards one another.
Species IX, Fig. 9: FIG. 9A and FIG. 9B are schematic top views of a stencil and an antenna pattern formed by using the stencil according to some exemplary embodiments of the present disclosure. In order to form the desired antenna pattern 118 shown in FIG. 9B, the stencil STN shown in FIG. 9A is provided. The stencil STN and antenna pattern 118 shown in FIGS. 9A and 9B are formed based on the design rule shown in the embodiments above. For example, referring to FIGS. 9A and 9B, trenches TR (corresponding to positions of the recessed antenna portions Rc) are 
Species X, Fig. 10: FIG. 10 is a sectional view of a package structure according to some other embodiments of the present disclosure. The package structure PK2 illustrated in FIG. 10 is similar to the package structure PK1 illustrated in FIG. 1H, hence the same reference numerals are used to refer to the same or liked parts, and its detailed description will be omitted herein. The difference between the embodiments is that in the package structure PK2 of FIG. 10, the redistribution layer 104 further includes a plurality of trenches TR2 located on the surface of the redistribution layer 104, or on the surface of the conductive layers 104B. In some embodiments, a width of the conductive layers 104B is substantially equal to a length of the trenches TR2. In some embodiments, the trenches TR2 are formed according to the same method described in FIG. 2A to FIG. 2D, whereby bridge structures are designed in the stencil to avoid the pattern deformation in the conductive layers 104B of redistribution layer 104. By using the same method of forming the antenna patterns 118 described above, the 
Species XI, Fig. 11: FIG. 11 is a sectional view of a package structure according to some other embodiments of the present disclosure. The package structure PK3 illustrated in FIG. 11 is similar to the package structure PK2 illustrated in FIG. 10, hence the same reference numerals are used to refer to the same or liked parts, and its detailed description will be omitted herein. The difference between the embodiments is that in the package structure PK3 of FIG. 11, a protection layer 120 is further formed over the antenna patterns 118 to protect the antenna patterns 118. The protection layer 120 may be any type of materials suitable for protecting the antenna patterns 118, and the disclosure is not limited thereto.
Species XII, Fig. 12: FIG. 12 is a sectional view of a package structure according to some other embodiments of the present disclosure. The package structure PK4 illustrated in FIG. 12 is similar to the package structure PK1 illustrated in FIG. 1H, hence the same reference numerals are used to refer to the same or liked parts, and its detailed description will be omitted herein. The difference between the embodiments is in the arrangement of the antenna patterns 118. Referring to FIG. 12, the antenna patterns 118 are located over the active surface AS of the semiconductor die 106 and electrically connected to the redistribution layer 112 through the conductive balls 114. Furthermore, conductive balls 210 are located on the redistribution layer 104 and electrically connected to the redistribution layer 104.
Species XIII, Fig. 13: FIG. 13 is a sectional view of a package structure according to some other embodiments of the present disclosure. The package structure PK5 
The species are independent or distinct because the species comprise different processing parameters or elements for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic claims are recognized.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845